         Case 1:17-cv-08200-LAP Document 69 Filed 05/18/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BOB KRIST,

                      Plaintiff,
                                              No. 17 Civ. 8200 (LAP)
-against-
                                                        ORDER
MCGRAW-HILL SCHOOL EDUCATION
HOLDINGS, LLC, et al.,

                      Defendants.



LORETTA A. PRESKA, Senior United States District Judge:

Counsel for Defendants shall inform the Court by letter no later

than May 22, 2020, of their position on Plaintiff’s letter dated

May 15, 2020.

SO ORDERED.

Dated:       New York, New York
             May 18, 2020

                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
